Citation Nr: 1224797	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO. 07-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in August 2009 before the undersigned. A copy of the transcript has been associated with the claims file. 

In March 2010 and March 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has PTSD that began during active service or is related to an incident of service. 



CONCLUSION OF LAW

The Veteran's PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 ("VCAA"). See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304. 

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he/she experience a number of specified current symptoms. The traumatic event, or stressor, involves experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others. In addition, the response must involve intense feelings of fear, helplessness, or horror.

VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims. Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010). Because the Veteran's reported stressors do not involve the fear of hostile military or terrorist activity, the new regulations do not apply and verification of his non-combat stressor is required. 

The Veteran received a Vietnam Service Medal, but no awards or decorations indicative of combat. Participation in combat, a determination that is to be made on a case-by-case basis, requires that he have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999). There is no evidence of record that the Veteran engaged in combat with the enemy during his time in the military, nor has he so asserted. Therefore, his lay testimony alone is not sufficient to verify his stressors. Instead, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of these claimed events. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

At his August 2009 hearing, in several lay statements and reports to health care providers, the Veteran has consistently reported two stressors that occurred while he was serving aboard the USS Okinawa. First, that he and a flight surgeon flew in a helicopter south of the demilitarized zone (DMZ) to assist in the identification of soldiers who had drowned in a helicopter crash. The Veteran served as a dental technician and his task was going to be to assist in indentifying the bodies using dental remains. The Veteran observed the decomposing corpses of the men who had drowned and flew back to Da Nang with the body bags. It was then discovered that the bodies belonged to Vietnamese soldiers and the Veteran did not have to assist in identifying them. He stated that this occurred during the week of July 10, 1972. Second, he assisted in the treatment of two burn victims who were hurt during a gun turret explosion on another ship. One of the men died while the Veteran was taking care of him. 

The Veteran's DD 214 identifies his military occupational specialty as a Dental Technician. Pursuant to the Board's March 2010 and March 2011 remands, the RO attempted to verify his reported stressors through the Joint Service Records Research Center (JSRRC). In May 2011, the JSRRC responded that the history of the USS Okinawa does not document that any personnel set foot in the Republic of Vietnam. However, also noted is that from June 29 to July 1 and July 11 to August 25, 1972, the Okinawa conducted amphibious operations in support of Operation Lam Son and that two Marine helicopters from a nearby ship were lost to ground fire on July 11, 1972. Further, the Okinawa operated as a Search and Rescue helicopter platform 60 miles north of the DMZ of the Republic of Vietnam and 30 miles off the coast of the Republic of Vietnam, where it also participated as a unit in Operations Song Thanh and conducted helicopter and amphibious assault operations on the beach east of Quang Tri City. A search of deck logs from the Okinawa showed that from July 1 to August 31, 1972 it conducted helicopter operations in the Gulf of Tonkin off the coast of Vietnam from July 1 to 2 and July 9 to 31, 1972. 

Although the JSRRC reported that the specific incident listed by the Veteran was not documented, the Board finds that the history of the Okinawa as reported coincided with the Veteran's stressor of seeing dead bodies during the week of July 10, 1972. The time periods and locations of the Okinawa's helicopter missions match the time frame provided by the Veteran and it is feasible that a dental technician would have been asked to participate in search and rescue operations where it was necessary to identify a decomposed body using dental remains. 

Because the Veteran's statements to the RO, the Board, and his health care providers have been consistent, the VA examiner found his statements credible, and because the reply from the JSRRC feasibly shows that a mission such as the one described by the Veteran took place during the time period of his reported stressor, his testimony is found to be credible with regard to his first reported stressor. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Affording the Veteran the benefit of the doubt, it is considered to be corroborated by the report from the JSRRC. 

In June 2010, the Veteran underwent a VA psychiatric examination. The examiner diagnosed the Veteran with PTSD based upon the criteria set forth in the DSM-IV. He found that the Veteran's reported stressors caused his PTSD. The examiner stated that the stressor of seeing dead bodies had been presented consistently by the Veteran and that it was plausible and believable. This establishes a link between his PTSD and the stressor of seeing dead bodies. 38 C.F.R. § 4.125. 

Because his reported stressor of seeing dead bodies during the week of July 10, 1972 is considered corroborated and a VA examiner has linked it to his diagnosis of PTSD, service connection for PTSD is warranted. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).



ORDER

Service connection for PTSD is granted. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


